Citation Nr: 1814402	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-36 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for glaucoma, to include as secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Detroit, Michigan.  

In January 2018, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of entitlement to service connection for glaucoma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's ship operated on Vietnam's close coastal waters for extended periods with evidence that the Veteran went aboard smaller craft from the ship that delivered troops ashore, and therefore he is presumed to have been exposed to herbicides in service. 

2.  The Veteran has been diagnosed with diabetes mellitus type II.  

3.  Erectile dysfunction is proximately due to or the result of service-connected diabetes mellitus type II.


CONCLUSIONS OF LAW

1. The criteria for service connection for diabetes mellitus type II have been met.  38 U.S.C. §§ 1101, 1110, 1116, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(e) (2017).

2. The criteria for entitlement to service connection for erectile dysfunction have been met.  38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b).  The Court has established that 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 U.S.C. § 1101.  With respect to the current appeal, that list includes diabetes mellitus.  See 38 C.F.R. § 3.309(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease. 38 C.F.R. § 3.310(b).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including diabetes mellitus, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  See 38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent during active service, certain enumerated diseases, including diabetes mellitus, shall be presumptively service-connected even where there is no record of such disease during service, provided that the disease is manifested to a compensable degree as set forth in 38 C.F.R. § 3.307, and the rebuttable presumption provisions of 38 C.F.R. § 3.307 are met.  See 38 C.F.R. § 3.309(e); see also 38 C.F.R. § 3.307(a)(6)(ii) (providing that with the exception of chloracne or other acneform disease, porphyria cutanea tarda, and early onset peripheral neuropathy, the diseases listed in 38 C.F.R. § 3.309(e) must be manifest to a degree of 10 percent or more at any time after service).

Service in Vietnam includes not only service on land, but also service on ships that sent crew members ashore when the claimant was stationed aboard the ship at the time.  See 38 C.F.R. § 3.307(a)(6)(iii); see also VA Adjudication Manual, M21-1, part IV, Subpart ii, Chapter 1, Section H, para. 2(f).  Exposure to an herbicide can be conceded if there is evidence which shows that the Veteran's ship sent crew members ashore during the time the Veteran was stationed aboard the ship, provided that the Veteran submits a statement indicating that he/she went ashore from the ship. Id.

Notably, the Veterans Benefits Administration (VBA) has historically extended the herbicide presumption to naval ships which entered Vietnam's inland waterways or those which docked to the shore, but did not extend the presumption to naval ships operating in open water ("brown" versus "blue" water ships).  See, e.g., Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents (updated December 9, 2014), VA Adjudication Procedure Manual M21-1 (M21-1), pt. IV, subpt. ii, § 1.H.2.b. 

Following the Court of Appeals for Veteran's Claims' (Court) decision in Gray v. McDonald, 27 Vet. App. 313 (2015), VA issued new guidance on the definition of inland and offshore waterways of Vietnam. 27 Vet. App. 313.  In addition, VA updated its list of US Navy and Coast Guard ships associated with military service in Vietnam to reflect the new guidance issued with respect to the definition of inland and offshore waterways and possible exposure to herbicides.  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, available at http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm (Updated January 1, 2018).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  

In written statements and during his January 2018 Board hearing, the Veteran reported that he was exposed to herbicides-namely Agent Orange-in service.  He reported that he served aboard the U.S.S. Merrick in 1968, and he participated in Operation Swift Play I and Operation Swift Play II.  He indicated that he served on "Mike Boats" that deployed Marines into "brown water." These boats dropped Marines off on the shores of Vietnam.  He indicated that his participation in Operation Swift Play I and II was considered combat operations in taking the troops to shore.

The existence of a current disability is not at issue in this case.  Post-service VA treatment records reflect that the Veteran was diagnosed with diabetes mellitus sometime in the 1990s.  An October 2010 private treatment report reflects a history of diabetes for 10 years.  On VA examination in November 2016, the examiner diagnosed diabetes mellitus type II and noted a date of diagnosis 15 to 20 years prior. The records further show that the disease manifested to at least a compensable degree.  For example, a March 2014 VA treatment report reflects that the Veteran was instructed on a diabetic diet.  38 C.F.R. § 4.119, Diagnostic Code 7913 (noting 10 percent is warranted for diabetes managed with restricted diet only).  Therefore, the only question remaining is whether the Veteran was exposed to herbicides in service such that presumptive service connection is warranted.  

The Veteran's service personnel records reflect that he was transferred to the U.S.S. Merrick in July 1968.  He participated in Operation Swift Play I in August 1968 and in Operation Swift Play II from September 1968 to October 1968, during which time he was eligible and pain special pay for duty subject to hostile fire.

According to the updated Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents list, the U.S.S. Merrick conducted troop and cargo beach landing with small boats at Hue, Chu Lai, and Da Nang from July 1965 to November 1968 and thus is listed among those ships that operated on Vietnam's close coastal waters for extended periods with evidence that smaller craft from the ship regularly delivered supplies or troops ashore.

As indicated, the Veteran served on the U.S.S. Merrick during this time frame and he has personally indicated that he went ashore with the smaller boats transporting troops.  Though he indicated that he did not actually step foot on land in Vietnam, the Board resolves all reasonable doubt in the Veteran's favor and finds that the evidence is sufficient to concede exposure to herbicides in service.

As he also had type II diabetes mellitus that has manifested to a compensable level for VA purposes as noted above, diabetes mellitus shall be presumed to be due to exposure to certain herbicide agents.  See 38 C.F.R. §§ 3.307, 3.309(e).  Accordingly, entitlement to service connection for diabetes mellitus type II is warranted.

With respect to the claimed erectile dysfunction, on VA examination in November 2016, the examiner indicated that erectile dysfunction was a complication of the Veteran's diabetes mellitus.  On separate male reproductive system examination, the examiner indicated that the etiology of erectile dysfunction was at least as likely as not multifactorial, including diabetes mellitus type II.

The Board observes that the Veteran is now service-connected for diabetes mellitus type II, and thus the examiner's opinion provides a nexus between the claimed headaches and a service-connected disorder.   There is no contrary opinion of record.

Accordingly, the Board concludes that erectile dysfunction is the result of service-connected diabetes mellitus type II.  Service connection for erectile dysfunction is therefore warranted. 38 C.F.R. § 3.310. 


ORDER

Service connection for diabetes mellitus type II is granted.

Service connection for erectile dysfunction is granted.

REMAND

Although the Board regrets the delay, upon review of the claims file, the Board believes that additional development on the remaining claim is warranted.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159. Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon v. Nicholson, 20 Vet. App.  79, 83 (2006).  

The Veteran contends that his glaucoma is secondary to his service-connected diabetes mellitus.

Post-service VA and private treatment records do reflect diagnosis and treatment of bilateral glaucoma.  In addition, assessment of diabetic and hypertensive retinopathy is indicated.  On the November 2016 diabetes mellitus examination, the VA examiner in November 2016 noted a complication of diabetic retinopathy; however, no eye examination was provided.

Given the foregoing, the Board believes that the Veteran should be afforded a VA examination to clarify the nature and etiology of any present eye disorder.

Accordingly, the case is REMANDED for the following action:

1. Assist the Veteran in associating with the claims folder updated treatment records, including any outstanding VA treatment records.

2. Schedule the Veteran for a VA eye examination to determine the nature and etiology of the claimed glaucoma.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination, and elicit from the Veteran a detailed medical history.

The examiner should identify all eye disorder(s), to include glaucoma and retinopathy  Then, with respect to each diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder:

(1) had its onset in service or is otherwise medically related to service; or

(2) was caused by or aggravated (permanently increased in severity beyond the natural progress of the condition) by a service connected disability, specifically diabetes mellitus.  

If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

3. After completing any additional notification or development deemed necessary, the AOJ should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


